DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-53 of U.S. application No. 14/014, 775. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of claims 1, 9 are in claims 31 and 48.
Instant Application
Application 14/014775
1. A many-to-many Peripheral Connect Interconnect Express (PCle) switch, comprising:
	
a first plurality of PCIe ports, configurable to be coupled to host nodes via a first plurality of PCle links;
	

a second plurality of PCIe ports, configurable to be coupled to respective PCIe I/O devices via a second plurality of respective PCIe links;

one or more tables containing information for forwarding data corresponding to PCle transactions originating from the PCIe I/O devices to host nodes based on memory address information associated with the PCle transactions.
9. An apparatus comprising: 
a many-to-many PCle switch, including, a plurality of PCle upstream ports; 
a plurality of PCle downstream ports; and switching circuitry, configurable to selectively couple each PCIe upstream port toone or more PCIe downstream ports and to selectively couple each PCIe downstream port to one or more PCIe upstream ports; 
wherein the apparatus is configured to be installed in a system including a plurality of host 
wherein during operation of the system PCle upstream ports are operatively coupled to host nodes via PCle links, each PCIe I/O device is operatively coupled to a respective PCle downstream port via a respective PCIe link between the NIC and the PCIe downstream port, and the many-to-many PCIe switch is configured to, 


receive packets from the plurality of I/O devices at the PCIe downstream ports to which the PCIe I/O devices are operatively coupled, the packets relating to PCIe transactions initiated by the PCIe I/O devices;
for at least a portion of the packets that are received,
inspect the packet to determine its destination memory address; and
forward the packet internally within the many-to-many PCIe switch from the PCIe 

a first plurality of PCle ports, configurable to be coupled to respective host nodes via a first plurality of respective PCIe links, wherein the number of the first plurality of PCIe ports and the number of host nodes are the same;
a second plurality of PCIe ports, configurable to be coupled to respective PCIe I/O devices via a second plurality of respective PCle links;

one or more tables containing information for forwarding data corresponding to PCle transactions originating from the PCIe I/O devices to host nodes based on memory address information associated with the PCIe transactions.
48. An apparatus comprising: a many-to-many PCle switch, including, a plurality of PCIe upstream ports; 
a plurality of PCIe downstream ports; and switching circuitry, configurable to selectively couple each PCIe upstream port to one or more PCle downstream ports and to selectively couple each PCIe downstream port to one or more PCle upstream ports; 
wherein the apparatus is configured to be installed in a system including a plurality of host 
wherein during operation of the system each respective PCle upstream port is operatively coupled to a respective host node via a respective PCle link between the PCle upstream port and the respective host node, each NIC is operatively coupled to a respective PCIe downstream port via a respective PCIe link between the NIC and the PCIe downstream port, and the many-to- many PCle switch is configured to, 
receive packets from the plurality of NICs at the PCIe downstream ports to which the NICs are operatively coupled, the packets relating to PCIe transactions initiated by the NICs; 


inspect each packet to determine its destination memory address; and
forward each packet internally within the many-to-many PCIe switch from the PCle downstream port at which the packet is received 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al (US 20080137676, Boyd) in view of Brown et al (US 9146890, Brown).
As to claim 1, Boyd discloses a many-to-many Peripheral Connect Interconnect Express (PCle) switch, comprising:
	a first plurality of PCIe ports (fig. 3 331-333), configurable to be coupled to host nodes (hosts 301-303) via a first plurality of PCle links (par 79); 
	a second plurality of PCIe ports (ports 360-363), configurable to be coupled to respective PCIe I/O devices (devices 342-352) via a second plurality of respective PCIe links (par. 77);
switching circuitry (I/O fabric 309), configurable to selectively couple each PCle port in the first plurality of PCIe ports to one or more PCle ports in the second plurality of PCIe ports (par. 79) and to selectively couple each PCle port in the second plurality of PCIe ports to one or more PCle ports in the first plurality of PCIe ports (par. 77); and

Boyd does not disclose that one or more tables containing information for forwarding data corresponding to PCle transactions originating from the PCIe I/O devices to host nodes based on memory address information associated with the PCle transactions. In the same field of art (PCIe configuration), Brown discloses a system that includes a switch manager that is enabled, through firmware, to configure one or more routing tables associated with a switch stack of a PCIe switch (abstract). In one embodiment, Brown further discloses one or more tables (fig. 7) containing information for forwarding data corresponding to PCle transactions originating from a PCIe I/O device to a host node based on memory address information associated with the PCle transactions (fig. 17, col 5 lns 5-25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boyd and Brown, by configuring one or more tables containing information for forwarding data corresponding to PCle transactions originating from the PCIe I/O devices to host nodes based on memory address information associated with the PCle transactions. The motivation is to reduce the cost of the system (Background).
As to claim 5, Boyd/Brown discloses the many-to-many PCle switch of claim 1, wherein the many-to-many PCle switch is configured to be operated in a manner that is compliant with the PCle specification when forwarding transaction packets from a host node to a PCle I/O device (Boyd, par. 74).
As to claim 7, Boyd/Brown discloses the many-to-many PCle switch of claim 1, wherein the switching circuitry is configurable to selectively couple each of the first plurality of PCle ports to each of the second plurality of PCle ports and to selectively couple each of the second plurality of PCle ports to each of the first plurality of PCle ports (Boyd, fig. 6, 8).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Brown and further in view of Talayco et al (US 20090164694, Talayco).
	As to claim 2, Boyd/Brown discloses the many-to-many PCle switch of claim 1, but does not disclose the switch further configured to perform PCIe port and switch configuration operations in accordance with the PCIe hierarchy enumeration process defined by the PCle specification (Instead discloses the fabric is a collection of devices that conform the PCIe standard, par. 41). In the same field of art (PCIe configuration), Talayco discloses methods based on a URID are provided for configuring URID capable devices and upgrading PCI-Express bridges and switches having lookup tables with access control functionality (abstract). In one embodiment, Talayco further discloses that a PCIe link is equivalent to a logical PCI bus, i.e., each link is assigned a bus number by a bus enumerating software.  The first link is associated with the RC is bus number 1.  Bus 0 is an internal virtual bus within the RC.  The internal bus within a switch that connects all the virtual bridges together is also numbered. In order to maintain the PCI bridge topology, the PCIe switch allocates a bus number for each of its ports and its internal bus in this manner (par. 13). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boyd/Brown and Talayco, by configuring the switch to perform PCIe port and switch configuration operations in accordance with the PCIe hierarchy enumeration process defined by the PCle specification. The motivation is to standardize and to improve the reliability of the system.
Claims 3-4, 9, 11, 13-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Brown and further in view of Guddeti et al (US 20140115223, Guddeti).
	As to claim 3, Boyd/Brown discloses the many-to-many PCle switch of claim 1, but does not disclose wherein one or more of the PCle I/O devices is a network interface controller (NIC). In the same field of arts (PCIe configuration), Guddeti discloses methods for supporting dual casting of inbound system memory writes from PCIe devices to memory and a peer PCIe device.  An inbound 
	As to claim 4, Boyd/Brown/Guddeti discloses the many-to-many PCle switch of claim 3, wherein the many-to-many PCle switch is configurable to receive a Direct Memory Access (DMA) write (Guddeti, par. 32) including one or more transaction layer protocol (TLP) packets corresponding to a PCle memory write transaction initiated by a NIC coupled to the many-to-many PCle switch and to forward the one or more TLP packets to a host node based on a destination memory address of the TLP packets (par. 41, claim 1-10). 
As to claim 9, Boyd discloses an apparatus comprising: 
a many-to-many PCle switch (fig. 3 I/O fabric 309), including,
a plurality of PCle upstream ports (ports 331-333); 
a plurality of PCle downstream ports (ports 360-363); and 
switching circuitry (circuitry of fabric 309), configurable to selectively couple each PCIe upstream port to one or more PCIe downstream ports and to selectively couple each PCIe downstream port to one or more PCIe upstream ports (par. 73-78); 
wherein the apparatus is configured to be installed in a system including a plurality of host nodes (host 301-303), each host node including a respective PCIe root complex (root complex 310-384), the system further including a plurality of PCIe Input/Output (I/O) devices (devices 342-352), wherein during operation of the system PCle upstream ports are operatively coupled to host nodes via PCle links 
for at least a portion of the packets that are received (s706),
inspect the packet to determine its destination address (s708); and
forward the packet internally within the many-to-many PCIe switch from the PCIe downstream port at which the packet is received to a PCIe upstream port operatively coupled to a host node including a PCIe root complex via which the destination memory address may be reached (s718).
Boyd does not disclose the step of inspecting the packet to determine its destination memory address (s708). In the same field of art (PCIe configuration), Brown discloses a system that includes a switch manager that is enabled, through firmware, to configure one or more routing tables associated with a switch stack of a PCIe switch (abstract). In one embodiment, Brown further discloses one or more tables (fig. 7) containing information for forwarding data corresponding to PCle transactions originating from a PCIe I/O device to a host node based on memory address information associated with the PCle transactions (fig. 17, col 5 lns 5-25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boyd and Brown, by inspecting the packet to determine its destination memory address (s708). The motivation is to reduce the cost of the system (Background, par. 16).
	Boyd does not disclose that the adapter is NIC. In the same field of arts (PCIe configuration), Guddeti discloses methods for supporting dual casting of inbound system memory writes from PCIe devices to memory and a peer PCIe device.  An inbound system memory write request from a first PCIe device is received at a PCIe root complex and the memory address is inspected to determine whether it 
As to claim 10, Boyd/Brown/Guddeti discloses the apparatus of claim 9, wherein the many-to-many PCle switch is configurable to receive a Direct Memory Access (DMA) write (Guddeti, par. 32) including one or more transaction layer protocol (TLP) packets (par. 41) corresponding to a memory write transaction initiated by a PCIe I/O coupled to the many-to-many PCle switch and to forward the one or more TLP packets to a host node based on a destination memory address of the TLP packets (claim 1-10).
As to claim 11, Boyd/Brown/Guddeti discloses the apparatus of claim 9, wherein the many-to-many PCle switch is configured to be operated in a manner that is compliant with the PCIe specification when forwarding transaction packets from a host node to a PCIe I/O device (Boyd, fig. 6-7).
As to claim 13, Boyd/Brown/Guddeti discloses the apparatus of claim 9, wherein the switching circuitry is configurable to selectively couple each of the PCle upstream ports to each of the PCIe downstream ports and to selectively couple each of the PCIe downstream ports to each of the PCIe upstream ports (Boyd, fig. 6-7). 
As to claim 14, Boyd/Brown/Guddeti discloses the apparatus of claim 9, wherein the many-to-many PCle switch is configured to be operated in a manner that is compliant with the PCIe specification when forwarding transaction packets from a host node to a PCIe I/O device (Boyd, fig. 6, par. 74).
As to claim 16, Boyd/Brown/Guddeti discloses the apparatus of claim 9, wherein one or more of the PCIe I/O devices is a network interface controller (NIC) (Guddeti, par. 43).
As to claim 17, Boyd/Brown/Guddeti discloses the apparatus of claim 9, wherein the system includes at least four host nodes (Boyd, fig. 1).
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Brown and further in view of Hamadani et al (US 20110010481, Hamadani).
	As to claim 6, Boyd/Brown discloses the many-to-many PCle switch of claim 1, but does not disclose wherein the many-to-many PCle switch is implemented in a single component comprising an integrated circuit. In the same field of arts, Hamadani discloses a multi-processor architecture for a network device that includes a plurality of barrel cards, each including: a plurality of processors, a PCIe switch oupled to each of the plurality of processors, and packet processing logic coupled to the PCIe switch (abstract). In one embodiment, Hamadani discloses amany-to-many PCle switch (fig. 2 switch 215) is implemented in a single component comprising an integrated circuit (par. 21). Therefore, it would have been obvious to one of ordinary skill in the art at the invention time to combine the teachings of Boyd/Brown and Hamadani, by implementing the many-to-many PCle switch as in a single component comprising an integrated circuit. The motivation is to reduce the size of the system (par. 21).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Brown and further in view of Freimuth et al (US 20080148295, Freimuth).
As to claim 8, Boyd/Brown discloses the many-to-many PCle switch of claim 1, but does not discloses the switch further configured to support hot-swapping of one or more of the plurality of PCle I/O devices. In the same field of arts (PCIe), Freimuth discloses a method for migration of single root stateless virtual functions are provided (abstract). In one embodiment, Freimuth discloses the switch is further configured to support hot-swapping of one or more of the plurality of PCIe I/O devices (fig. 26, par. 193, 207).  Therefore, it would have been obvious to one of ordinary skill in the art at the invention time to combine the teachings of Boyd/Brown and Freimuth, by configuring to support hot-swapping of .
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Brown/Guddeti and further in view of Hamadani.
As to claim 12, Boyd/Brown/Guddeti discloses the apparatus of claim 9, but does not disclose wherein the many-to-many PCle switch is implemented in a single component comprising an integrated circuit. In the same field of arts, Hamadani discloses a multi-processor architecture for a network device that includes a plurality of barrel cards, each including: a plurality of processors, a PCIe switch oupled to each of the plurality of processors, and packet processing logic coupled to the PCIe switch (abstract). In one embodiment, Hamadani discloses amany-to-many PCle switch (fig. 2 switch 215) is implemented in a single component comprising an integrated circuit (par. 21). Therefore, it would have been obvious to one of ordinary skill in the art at the invention time to combine the teachings of Boyd/Brown/Guddeti and Hamadani, by implementing the many-to-many PCle switch as in a single component comprising an integrated circuit. The motivation is to reduce the size of the system (par. 21).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Brown/Guddeti and further in view of Freimuth.
As to claim 15, Boyd/Brown/Guddeti discloses the apparatus of claim 9, but does not discloses the switch further configured to support hot-swapping of one or more of the plurality of PCle I/O devices. In the same field of arts (PCIe), Freimuth discloses a method for migration of single root stateless virtual functions are provided (abstract). In one embodiment, Freimuth discloses the switch is further configured to support hot-swapping of one or more of the plurality of PCIe I/O devices (fig. 26, par. 193, 207).  Therefore, it would have been obvious to one of ordinary skill in the art at the invention time to combine the teachings of Boyd/Brown/Guddeti and Freimuth, by configuring to support hot-
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002.  The examiner can normally be reached on Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184